DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grossmann et al. (US 2008/0203142 A1; hereinafter Grossmann).
Regarding claims 1, 3-4, and 10, Grossmann teaches a powder-tight packaging comprising a front wall and a rear wall (3), and sidewalls (2/4/10) connecting the front and rear walls, the sidewalls configured to form respective end sides of the packaging, wherein the packaging is formed in a shape of a prismatic body along a longitudinal axis, a bottom construction comprising at least one bottom flap (15) hinged to the front or rear wall for bottom-side closure of the packaging, and a lid construction comprising a 
Regarding claims 2, 5, and 11-12, Grossman teaches a container wherein a width of the at least one bottom flap hinged to the front or rear wall and/or the of at least one of the first lid flap and second lid flap lid flap hinged to the front or rear wall is larger than a width of the front or rear wall in the area of the respective hinge of the bottom and/or first and/or second lid flap (see Fig. 18).  Examiner notes that a maximal width of flaps 7 and 15 are wider than the width of their respective hinged connection to front wall 3; thus presenting a narrow section and wide section of each of the flaps.
Regarding claims 6 and 15, Grossman teaches a container wherein at least one tear-off flap (11) is formed in an area below the lid construction.
Regarding claims 7-8, 14, and 16-17, Grossman teaches a container wherein the bottom construction and/or the lid construction includes at least one dust flap (18/22) hinged to a bottom-side and/or lid side end of at least one end side other sidewall.
Regarding claim 9, Grossman teaches a container wherein the base surface of the prismatic body is polygonally, in particular tetra-, penta-, hexa-, hepta-, octa-, nona-, deca- or dodecagonally formed.  Examiner notes that Grossman’s container has an octagonal cross section.
Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 03/29/2021, with respect to the rejection(s) of claim(s) 1, 3-4, 7-10, and 13-14 under USC 102(a)(1)—in view of Bourne have been fully considered and are persuasive.  Bourne lacks a cut line between lid flaps and dust flaps that extends at 45 degrees.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)—in view of Grossman.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734